         Case 1:18-cv-11924-FDS Document 10 Filed 10/17/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
MATTHEW VANDERHOOP,                    )
                                       )
            Plaintiff,                 )                    Civil Action No.
                                       )                    18-11924-FDS
            v.                         )
                                       )
WILMINGTON SAVINGS FUNDS               )
SOCIETY FSB d/b/a CHRISTIANA           )
TRUST, NOT IN ITS INDIVIDUAL           )
CAPACITY, BUT SOLELY AS TRUSTEE )
FOR BCAT,                              )
                                       )
            Defendant.                 )
_______________________________________)


                               PRELIMINARY INJUNCTION

SAYLOR, J.

       Pursuant to Fed. R. Civ. P. 65, and for the reasons stated on the record at the October 17,

2018, hearing, defendant Wilmington Savings Funds Society FSB is preliminarily enjoined from

foreclosing on the property of Matthew Vanderhoop located at 17 Old South Road, Aquinnah,

Dukes County, Massachusetts, prior to 5:00 p.m. on November 13, 2018. The Court may extend

the term of this injunction for good cause shown.

So Ordered.

                                                            /s/ F. Dennis Saylor
                                                            F. Dennis Saylor, IV
Dated: October 17, 2018                                     United States District Judge
